10
11
12
13
14
15
16
17
18

‘19
20
21

EVANS & KOB, ec

Case 4:20:cv-01926-KAW Document 1-1 Filed 03/18/20 Page 1 of 29

Brett G. Evans (Bar No. 244213)
brett@eklawpc.com

Evans & Kob, PC

155.N. Riverview St., Suite 304
Anaheim, California 92808

Telephone: (657) 210-2114
Facsimile: (38) 956-7890 NO SUMMONS ISSUE!

Wesley Felix (Pro Hac Vice Pending) ie i L K, D

wfelix@deisslaw.com San Francisca Coaunly Superior Count
DEISS LAW, P.C.

10 West 100 South, Suite 425
Salt Lake City, Utah 84101
Telephone: (801) 433-0226
Facsimile: (801) 386-9894

 

Attorneys for Plaintiff S&S Worldwide, Inc.

SUPERIOR COURT OF THE STATE OF CALIFORNIA

 

COUNTY OF SAN FRANCISCO
S & S WORLDWIDE, INC., a Utah Case No. CGC 19 58 0 3 5 5
corporation,
COMPLAINT FOR:
Plaintiff,
(1) NEGLIGENCE
vs. (2) BREACH OF CONTRACT
(3) AIDING AND ABETTING
CONVERSION
WELLS FARGO BANK, National (4) AIDING AND ABETTING FRAUD
Association, WELLS FARGO & COMPANY, = (5) UNJUST ENRICHMENT/
a Delaware corporation, and DOES 1-100, CONSTRUCTIVE TRUST
inclusive. (6) VIOLATION OF CALIFORNIA
UNFAIR COMPETITION ACT
Defendants.
: JURY TRIAL DEMANDED
(Unlimited Civil Case)

 

 

“fo Pt Ry
: t

Ee LESAL LS

|

we

 

 

COMPLAINT

 
oOo oOo 1D DH

10
1]
12
13
14
15
16
17
18
19

21
22
23
24

26

27
28

(8) Evans & KOB, =

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 2 of 29

Plaintiff, S & S Worldwide, Inc. (“S&S”), alleges on information and belief, as follows:
1. INTRODUCTION _

1. Plaintiff S & S Worldwide, Inc. (“S&S”) is the victim of fraudulent scheme knowingly
assisted by Defendants Wells Fargo & Company (“WBC”) and its wholly-owned subsidiary Wells
Fargo Bank, N.A. (“WEB,” and collectively with WBC, the “Bank”). By its substantial assistance,
including both the actions of the Bank and its employees in furtherance of and to facilitate the
scheme, and through its knowledge that funds it held were being diverted to fraudsters, the Bank
aided and abetted the scheme. Moreover, the Bank was negligent in failing to act, as it was required
to do, once it became aware that the funds were being diverted.

2. The Bank negli gently failed to perform its duty to its customer, plaintiff S&S, when it
allowed a fraudster, Ronald L. Kuntz (“Kuntz”), to liquidate his account through six fraudulent wires
totaling approximately $1.3 million within a matter of days without following federal regulations or
industry standards and willfully ignoring the suspicious circumstances in which the wire transfers
were initiated. Kuntz and the hackers did not perpetrate the fraudulent scheme alone. Instead, the
scheme depended on the knowing participation of the Bank, the bank through which funds were
wired, transferred, and disbursed.

3. The Bank further breached its duty to S&S when, upon learning of the fraud, it refused to
take any steps to recall the fraudulent wire transfers until and unless S&S agreed to release WFB
and WBC from liability for its negligent conduct. This and other conduct delayed the discovery
and, thus, prevented the recovery of the funds.

Il. BACKGROUND FACTS
A. JURISDICTION AND VENUE

4. This Court has jurisdiction of this case under Article VI, section 10 of the California
Constitution and pursuant to Code of Civil Procedure section 410.10

5. Venue in this County is proper in accordance with Code of Civil Procedure sections 395.2,
395(a) and 395.5 because: (i) Defendant WFB is, and at all times mentioned in this complaint has
been, is a national banking association chartered under the laws of the United States, and authorized

to do business in California, with its principal place of business in the State of California in the City

9

 

 

COMPLAINT

 
LA > vo i.)

1 DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27

28

(tex) EVANS & KOR, x:

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 3 of 29

of San Francisco, the County of San Francisco, in the State of California, and (11) Defendant WBC
is, and at all times mentioned in this complaint has been, a Delaware corporation and authorized to
do business in California with its principal place of business in the City of San Francisco, the County)
of San Francisco, in the State of California.

6. The Court has personal jurisdiction over the Defendants because they are residents of and/or
doing business in the State of California; because a substantial portion of the wrongdoing alleged
herein took place in California; because Defendants reside or resided in Cali fornia or purposely
participated in acts occurring in California at relevant times, are or were authorized to conduct
business in California, do or did conduct business in California, have intentionally availed
themselves of California economic opportunities and California law; and/or otherwise possess
sufficient minimum contacts with California so as to render the exercise of jurisdiction by California
courts permissible under traditional notions of fair play and substantial justice.

B. PARTIES |

7. Plaintiff S&S is a corporation organized and existing under the laws of the State of Utah.

8. Defendant Wells Fargo & Company (“WBC”) is, and at all times herein, was a Delaware
corporation and doing business in the State of Califomia with its principal place of business in the
City of San Francisco, the County of San Francisco, in the State of California.

9. Defendant Wells Fargo, N.A. (“WFB”) is, and at all times herein, was a national banking
association chartered under the laws of the United States, doing business in the State of California,
with its principal California place of business in the City of San Francisco, the County of San
Francisco, in the State of California. WFB provides WFC’s personal and commercial banking
services, andis WFC’s principal subsidiary. Up until approximately September 8, 2016, WFB held
itself out as the nation’s largest bank by market capitalization. It is an entity registered with the
Secretary of State of California as a National Association doing business in the State of California.

10. Plaintiff is unaware of the true names and capacities of the Defendants sued herein as Does 1
through 100, and therefore sues said Defendants by such fictitious names. Plaintiff will amend this
complaint to allege the true names and capacities of the fictitiously named Defendants when their

names and Identities have been ascertained. Plaintiff is informed and believes and based thereon

2
2

 

 

COMPLAINT

 
ie]

10
1]
12
13
14
15
16
17
18
19
20
21
22

28

(2) E—ans & KOB, rc

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 4 of 29

alleges that the Doe Defendants are legally responsible for the acts complained of herein. References
to, and allegations concerning, the named Defendants shall be deemed to include like references to,
and allegations concerning, the Doe Defendants. (WFB, WFC and DOES 1-200, inclusive, and each
of them are hereinafter collectively referred to herein as “Defendants”).

11. Plaintiff is informed and believes and based thereon alleges at all times herein mentioned,
Defendants, and each of them, acted as the agents, servants and employees of the other named
Defendants and in doing the acts complained of herein, acted in the course and scope of said agency
and employment.

12. On information and belief, it further is alleged that the Defendants WFC and WFB were at all
times relevant hereto, the alter egos of each other such that to affirm the legal separateness of the
Defendants for purposes of the claims presented in this action would lead to an injustice and/or
inequitable result. There is a unity of interest and ownership between the corporate Defendants and
its equitable owners(s) that the separate personalities of the company and its shareholders do not in
reality exist. Defendants exhibit an interrelation of operations, commingling of funds, lack of :
observation of corporate formalities, undercapitalization, centralized control, common management,
and common financial control] such that they are an integrated enterprise and/or are alter egos. The
company is a mere shell, instrumentality, and conduit through which the individual defendant(s)
carried on their business, exercising complete control and dominance of such business to the extent
that any individuality or separateness of the Defendants does not and did not exist. Based on the
facts alleged herein, adherence to the legal fiction of the existence of all Defendants separate and
apart from each other would sanction their wrongful conduct and promote injustice.

Wi. GENERAL ALLEGATIONS AND BACKGROUND
A, FRAUDSTER OPENS AND MAINTAINS FRAUDULENT ACCOUNT WITH BANK FOR
APPROXIMATELY ONE YEAR WITH MINIMAL ACTIVITY

13. On October 17, 2016, Ronald L. Kuntz (“Kuntz”) opened a Business Account with WFB (the
“Fraudulent Account”), which according to the application, was for a construction company with
annual gross sales of only $100,000 and no international transactions information listed in the

appropriate documentation area on the Fraudulent Account application.

4

 

 

COMPLAINT

 
co ~] a nA bo

so

28

EVANS & KOR, ec

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 5 of 29

14, During the approximately one year that Kuntz “seasoned” the account with WFB, the
Fraudulent Account maintained an average monthly balance of approximately $908.84.

15. Other than one check that immediately bounced (deposited of $37,293.62 on October 25,
2016 that was returned as unpaid on October 27, 2016), the following is the entirety of the
Fraudulent Account’s activity, which all deposits and withdrawals were made by Kuntz in a branch,
never by wire or other form of electronic transfer:

a. On October 17, 2016, Kuntz opened the Fraudulent Account with a deposit of
$500.00.

b. On November 7, 2016, Kuntz made a deposit of $50.00.

c. On February 21, 2017, Kuntz made a deposit of $40.03.

d. On February 27, 2017, Kuntz made a deposit of $216.38.

e. On May 17, 2017, Kuntz made a deposit of $680.00.

f. On May 18, 2017, one day after making one of his largest deposits, Kuntz withdrew
$1,274.54,

g.. On May 23, 2017, Kuntz made a deposit of $250.00.

h. On May 23, 2017, Kuntz made a deposit of $75.00.

i. On June 16, 2017, Kuntz made a deposit of $110.00.

j. On June 26, 2017, Kuntz made a deposit of $60.00.

k. On June 30, 2017, Kuntz made a deposit of $60.00.

1. On July 6, 2017, Kuntz made a deposit of $300.00.

m. On July 18, 2017, Kuntz made a deposit of $20.00.

n. On July 27, 2017, Kuntz made a deposit of $60.00.

o. On August 4, 2017, Kuntz made a deposit of $750.00.

p. On August 7, 2017, Kuntz made a deposit of $25.00.

q. On August 17, 2017, Kuntz made a deposit of $2,120.

r. On August 17, 2017, the same days as Kuntz’s largest deposits, he immediately
withdrew $2,000.

s. On August 23, 2017, Kuntz made a deposit of $300.00.

5

 

 

COMPLAINT

 
Oo CO ~T DW

©) EVANS & KOR, w:

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 6 of 29

t. On August 25, 2017, Kuntz withdrew $700.00.

u. On September 2, 2017, Kuntz made a deposit of $365.
v. On September | 1, 2017, Kuntz made a deposit of $250.
w. On September 19, 2017, Kuntz made a deposit of $695.
x. On September 26, 2017, Kuntz withdrew $700.

y. On September 29, 2017, Kuntz made a deposit of $135.
z. On October 3, 2017, Kuntz made a deposit of $25.

aa. On October 11, 2017, Kuntz made a deposit of $305.
bb. On October 18, 2017, Kuntz made a deposit of $125.

16. S&S is informed and believes that WFC and on such information and belief allege that WFB
monitored the Fraudulent Account, pursuant to relevant banking regulations, and would have been
aware that prior to a $1.3 million incoming wire transfer, that the Fraudulent Account maintained an
average monthly balance of approximately $908.84, only had deposits within the branch that
averaged $313.18 and average withdrawals of $1,168.64. Based on such monitoring and activity, a
$1.3 million wire transfer followed by rapid outgoing wire transfers, nationally and internationally,
did or should have set off an investigation and alarm bells requiring WFB to take immediate action,
such as to freeze the Fraudulent Account and cease doing business with Kuntz and the Fraudulent
Account.

17. S&S is informed and believes that WFC and on such information and belief allege that WFB
did determine, did know or should have known, based on such monitoring and clearly out of the
ordinary transaction, that the Fraudulent Account and Kuntz were a high rick potential customer,
which would be subject to enhanced due diligence pursu ant to its Anti-Money Laundering and Know
Your Customer policies, but also that they were part of a fraudulent scheme, but did not cease doing
business with Kuntz or the Fraudulent Account.

18. S&S is informed and believes that WFC and on such information and belief allege that WFB,
as aresult of 1ts enhanced due diligence procedures, had concerns about the legitimacy of the
Fraudulent Account, Kuntz and his construction company, had no discernible prior business history,

was incorporated out of state and maintained no separate verifiable physical business address other

6

 

 

COMPLAINT

 
aoe to

7 A Ww

10
ll
12
13
14
15

(x) EVANS & KOB, «:

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 7 of 29

than Kuntz’s own personal residence.

19. S&S is informed and believes that WFC and on such information and belief allege that WFB
determined to open and maintain the Fraudulent Account on the basis of its systematic sales
misconduct and lack of oversight, as discussed herein.

B. BANK PROCESSES FRAUDULENT WIRES DESPITE SUSPICIOUS CIRCUMSTANCES

20. In the fall of 2017, an email chain between S&S and one of its vendors about a payment for
goods was intercepted by unknown hacker(s) (“Hacker”), who by posing as the vendor and changing}
one letter in the email address, directed S&S to make the payment to an account that turned out not
to be associated with the vendor, but the Fraudulent Account maintained by Kuntz and his alleged
business.

21. Based on that email, S&S wired approximately $1.3 million to the Fraudulent Account on
October 20, 2017 (the “Initial Wire”).

22. The Fraudulent Account owned by Kuntz never had a wire transfer, electronic transfer or any
deposit larger than $2,120, was supposedly a construction company account that had annual sales of
$100,000, and had previously an average monthly balance of approximately $908.84 since opening
approximately one year suddenly and miraculously had a balance of $1,290,610.15, which on
information and belief, did or should have set alarm bells off at WEB.

23. In conspiracy with the hackers, Kuntz opened up the Fraudulent Account at WFB almost
exactly one year before the Initial Wire in the same state as the vendor where payment was supposed
to be made.

24. Kuntz could not have perpetrated the fraud on his own. Instead, he crucially depended on the
participation of WFB through which Kuntz committed his fraud.

25. Upon information and belief, WEB did not comply with industry standards and/or regulations
intended to prevent persons from opening accounts for fraudulent purposes when it allowed Kuntz to
open the Fraudulent Account.

26, WFB knew or should have known the nature of Kuntz’s business through the performance of|
its due diligence when Kuntz opened the account.

27. At the time of the Initial Wire, the Fraudulent Account contained less than $2,900

7

 

 

COMPLAINT

 
on ny Ow WM

Xo

28

(ex) EVANS & KOR, vc

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 8 of 29

(“Historical Prior Balance”).

28. Within days of the Initial Wire and over the course of two weeks, Kuntz went to three
different Wells Fargo branches and initiated six wire transfers for hundreds of thousands of dollars
each, entirely liquidating the funds transferred in the Initial Wire. Thus, in less than three weeks
from the Initial Wire, WFB turned a blind eye to multiple suspicious transfers that resulted in
depleting a prior nominal account of $1.3 million. .

29. The Funds transfer and Transmittal of Funds Recordkeeping Rules of the Bank Secrecy Act
(the “BSA”) require beneficiary banks to review, collect and retain all incoming wire transfer
payment order information for transfers in excess of $3,000. S&S is informed and believe and on
such information and belief allege that WFB did review, collect and retain the incoming wire
transfer payment order information for the wire transfer to the Fraudulent Account.

30. WFB willfully ignored the suspicious circumstances, refusing to make a reasonable inquiry,
and allowed the funds to be dissipated.

31. Kuntz’s receipt of unprecedented sums of money followed by his immediate liquidation of
those funds suggest the very criminal activity that the enhanced customer due diligence regulations
and reporting requirements were intended to prevent.

32. WEB, however, ignored its obligations, allowing the wire transfers to be processed in the
face of dubious circumstances and without taking even minimal steps to verify the propriety of the
wire transfers.

33. In other words, Kuntz’s account went from approximately $2,900.00 to $1.3 million in a day,
a 44,928% increase from the Historical Prior Balance, and he immediately began liquidating the
account through a series of six-figure and multi-national wire transfers processed by WEB that
resulted in depleting a prior nominal account of $1.3 million.

34. On October 23, 2017, despite that the Fraudulent Account never previously sent or received a
wire or was noted by WFB to participate in international transactions and maintained only a nominal
balance with minimal transactions, with the assistance of a banker named Kristin Sin at WFB branch
no, 03385, Kuntz sent a wire in the amount of $357,000 from the Fraudulent Account, a transfer

amount equivalent to 39,281% of the average monthly balance therein, to another intermediary

8

 

 

COMPLAINT

 
bo

10
1]
12
13
14
15
16

9) Evans & KOB, rc

Kuntz nor the banker provided any phone number for the recipient, instructions or purpose for the

recipient, instructions or purpose for the wire, according to the wire instruction information.

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 9 of 29

company account of Brogsek Logistics in Houston, Texas at ZB NA DBA Amegy- Bank. Neither .

wire, according to the wire instruction information.

35. On October 25, 2017, despite that the Fraudulent Account never previously sent or received a
wire or was noted by WEB to participate in intemational transactions and maintained only a nominal
balance with minimal transactions, with the assistance of a banker named Tiffany Lynn Talley at
WEB branch no. 03367, Kuntz sent a wire in the amount of $395,700 from the Fraudulent Account,
a transfer amount equivalent to 43,539% of the average monthly balance therein, to another
intermediary company account of Siriya Logistics in Houston, Texas through Bank of America,

N.A. located in New York, NY. Neither Kuntz nor the banker provided any phone number for the

36. On October 30, 2017, despite that the Fraudulent Account never previously sent or received a
wire or was noted by WFB to participate in international transactions and maintained only a nominal
balance with minimal transactions, with the assistance of a banker named Duster Butler at WFB
branch no. 03364, Kuntz sent a wire in the amount of $200,000 from the Fraudulent Account, a
transfer amount equivalent to 22,006 of the average monthly balance therein, to an account
of Kong Kimseng in Phnom Penh, Cambodia through Maybank (Cambodia) PLC in Phnom Penh
City, Cambodia. Neither Kuntz nor the banker provided any phone number for the recipient,
instructions or purpose for the wire, according to the wire instruction information.

37. With WFB’s assistance and approval of the wire transfer, Kuntz transferred $200,000 to
Cambodia, which is listed by the U.S. Department of State as a Jurisdiction of Primary Concern
among known money laundering countries. |

38. On October 30, 2017, despite that the Fraudulent Account never previously sent or received al
wire or was noted by WFB to participate in intemational transactions and maintained only a nominal
balance with minimal transactions, with the assistance of a banker named Duster Butler at WFB
branch no. 03364, Kuntz sent a wire in the amount of $200,000 from the Fraudulent Account, a
transfer amount equivalent to 22,006% of the average monthly balance therein, to an account

of Kong Vechet in Phnom Penh City, Cambodia through ABA Bank in Phnom Penh, Cambodia.

9

 

 

COMPLAINT

 
to

10
1]
12
13
14
1S
16
17
18
19

21
22
23
24

26
27

28

EVANS & KOR, oc:

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 10 of 29

Neither Kuntz nor the banker provided any phone number for the recipient, instructions or purpose
for the wire, according to the wire instruction information.

39, With WFB’s assistance and approval of the wire transfer, Kuntz again transferred another
$200,000 to Cambodia, for a total of $400,000, which is listed by the U.S. Department of State as a
Jurisdiction of Primary Concern among known money laundering countries.

40. On November 1, 2017, despite that the Fraudulent Account never previously sent or received
a wire or was noted by WFB to participate in international transactions and maintained only a
nominal balance with minimal transactions, with the assistance of a banker named Kristin Siri at
WEB branch no. 03385, Kuntz sent a wire in the amount of $80,000 from the Fraudulent Account to
another intermediary company account of Ludenex Supplies with no location provided through
Capital One, N.A. in New York, NY. Neither Kuntz nor the banker provided any address or phone
number for the recipient, instructions or purpose for the wire, according to the wire instruction
information.

41, On November 3, 2017, despite that the Fraudulent Account never previously sent or received
a wire or was noted by WEB to participate in international transactions and maintained only a
nominal balance with minimal transactions, with the assistance of a banker named Samantha J. Jones
at WEB branch no. 03385, Kuntz sent a wire in the amount of $35,100 from the Fraudulent Account
to another intermediary company account of Ludenex Supplies with no location provided through
Capital One, N.A. in New Orleans, LA. Neither Kuntz nor the banker provided any address or phone
number for the recipient, instructions or purpose for the wire, according to the wire instruction
information.

C. WFB DELAYS DISCOVERY AND RECOVERY OF FRAUDULENT WIRE TRANSFERS

42. Before Kuntz initiated the October 30, 2017 wire transfers to Cambodia, however, he was
detained and questioned by WFB due to the suspicious nature of his wire and account history.

43. S&S is informed and believe and on such information and belief allege that early on, while
over $1 million remained in the Fraudulent Account, or no later than before the wire transfer to
Cambodia, when over $500,000 remained in the account, at least the branch banker and manager of

the branch where Kuntz, with the assistance and approval thereof, determined that Fraudulent

10

 

 

COMPLAINT

 
W

oOo fo SO

‘ Ga) evans & KOR, cc

Account and Kuntz were involved with and/or participating in an illegitimate and fraudulent scheme.

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 11 of 29

S&S is informed and believe and on such information and belief allege that WFB, through its banker
and branch manager, determined that the money in the Fraudulent Account was being transferred
from the Fraudulent Account to third party accounts in bank secrecy havens or otherwise to accounts
to immediately dissipate the funds. S&S is informed and believe and, on such information, and beliefj
allege that the local branch manager suggested freezing the Fraudulent Account or taking other
preventive measures, but WFB did not because of its widespread, systematic sales misconduct and
lack of oversight, as discussed herein.

44, S&S is informed and believe and on such information and belief allege that despite the bank
branch managers concerns related to Kuntz’s illegitimate and fraudulent activity, WFB containued to
approve and place the wire transfers to banking safe havens and to other third-party accounts to
immediately dissipate the funds.

45. Upon information and belief, WFB, however, did not follow industry standards, federal
regulations, its intemal practices or take reasonable measures to investigate the purpose and
legitimacy of the wire transfers or to report them to the appropriate authorities despite that the wire
transfers were to Cambodia which is listed by the U.S. Department of State as a Jurisdiction of
Primary Concem among known money laundering countries.

46. Despite the concern over the suspicious nature of Kuntz’s wire and account history, WFB,
that same day, allowed Kuntz to initiate the wire transfers totaling $400,000 to Cambodia without
taking reasonable measures to ensure the legitimacy of the wire transfers.

47. WEB also allowed Kuntz to continue liquidating his account through suspicious wire
transfers, including two wires on November 3, 2017, one for $35,100.00 to a fictitious business
account at a bank in New Orleans in which the wire transfer instructions were incomplete and one
for $80,000 to a fictitious business entity at a bank in New York.

48. Based on the multiple sources of knowledge alleged herein, including WFB’s interaction
with Kuntz and its due diligence procedures, WFB’s employees in its branch offices had knowledge
of Kuntz’s account, that he had no or minimal substantive operations, that the only money flowing

into the account was a very large single payment that was immediately dissipated in a highly

1]

 

 

COMPLAINT

 
wa we

oOo CoO ~~ DH

10
11
12
13
14
15
16
17
18
19

21
22
23
24

26
27

28

(&) EVANS & KOB, we

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 12 of 29

suspicious manner and, as such, knew or should have known the fraudulent nature of the transactions
WEB facilitated. .

49. S&S did not discover, and did not know of facts that would have caused a reasonable person
to suspect, that it had suffered harm by Defendants wrongful conduct that harmed S&S until
November 6, 2017, at the earliest, when S&S was notified by the vendor that payment still had not
been received. S&S began an immediate internal investigation and immediately notified WFB.

50. S&S requested that WEB assist it in freezing Kuntz’s account and seeking to recall the wire
transfers.

51. WEB, however, refused to help S&S until S&S agreed to release WEB from liability for its
conduct.

52. S&S refused to acquiesce to the unconscionable demand that S&S release WFB from
liability for WFB’s wrongful conduct before WFB would help S&S.

53. As aresult of WFB’s refusal to assist S&S, S&S was unable to recover most of the wires that
Kuntz had initiated through WFB.

54, S&S is informed and believe and on such information and belief allege WFB substantially
assisted Kuntz and the Hacker perpetrate the illegitimate and fraudulent activity by approving and
conducting numerous wire transfers from the Fraudulent Account at WFB to bank accounts either in
banking secrecy havens like Cambodia or third-party illegitimate business accounts throughout the
nation to further dissipate the funds.

D. LONG-STANDING RELATIONSHIP BETWEEN WELLS FARGO AND S&S OBLIGATING
WEB To SUSPICIOUS ACTIVITY IN FRAUDULENT ACCOUNT

55. While the Initial Wire was not transmitted from S&S’s customer account at WFB, S&S was
nonetheless a long-standing customer of WFC, WEB and various other affiliates and subsidiaries.

56. S&S had a substantial preexisting relationship with the Bank that would have given WFB
ample opportunity to learn of S&S’s business and establish a connection with S&S’s personnel and
financial practices.

57. From approximately 2011 to after the conduct in question (and after WFB demanded

indemnity to assist S&S), in approximately June 2018, S&S maintained business bank accounts with

12

 

 

COMPLAINT

 
bt

aI DH ty

10
ll
12
13
14
45
16
17
18
19
20
21
22
23
24

26
27
28

BK) EVANS & KOR, cc

|| duty that is not precluded by the Bank Secrecy Act, failed to conduct and adequate investigation,

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 13 of 29

WEB with significant historical transactions that Bank that would have given WFB ample
opportunity to learn of S&S’s business and establish a connection with S&S’s personnel or financial
practices. .

58. Through January 2018, all of S&S’s corporate credit cards were through and serviced by the
Bank, with historical monthly charges of $25-$90,000 with the last payment in April 2018,
substantially after the conduct in question, which would have given WEB ample opportunity to learn
of S&S’s business and establish a connection with S&S’s personnel or financial practices.

59. Beginning in 2016, WFC’s subsidiary and WFB’s affiliate, Wells Fargo Advisors, is the third
party administrator for S&S’s corporate employee 401k plan with over $5 million in assets held at
Wells Fargo Advisors with active trading and management through one of the Bank’s broker-dealer
and/or clearing firms. |

60, Wells Fargo Advisors, by actively managing, overseeing and administering S&S’s corporate
employee retirement accounts owes a fiduciary duty to S&S, and to the extent such entity is an alter
ego of the Bank, such duty may apply to the Bank.

61. S&S is informed and believe and thereon allege that WFB’s internal policies and federally
mandated “Suspicious Activity Reports,” WFB had already noted suspicious activities in Kuntz’s
activity and the Fraudulent Account, by on or around the date of the Initial Wire,

62. S&S is informed and believes that WFB became aware of not only the sizeable amount of the
Initial Wire, but also the sizeable amount of outgoing wires from the Fraudulent Account, and
performed only a cursory investigation and filed a “Suspicious Activity Report.”

63. WFB, however, failed to adequately investigate and/or stop the fraudulent activity and its
owner insider involvement in the scheme.

64. Despite being on notice and receiving interest and monetary benefit, WFB failed to

communicate the suspicious activities to S&S a duty which it assumed under the given facts, and a

failed to notify the appropriate law enforcement agency, failed to ascertain the extent of Kuntz, its
agents and others’ involvement and assisted in the dissipation of S&S’s funds from the Fraudulent

Account,

13

 

 

COMPLAINT

 
i)

10
1]
12
13
14
15
16
17
18

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 14 of 29

65. In total, the Bank had substantial understanding of S&S’s business and personnel, would
have known that the Initial Wire to a construction company did not fit within S&S’s business, and
through such relationship, had duties and obligations, beyond just typical banking practices, to
inquire into the banking activities of the wire and the Fraudulent Account, report any suspicious
activity to S&S and assist S&S, without unreasonable demands of indemnity, in recovering the funds
fraudulently transferred to the Fraudulent Account.

E. THE BANK’S PERVASIVE CULTURE OF MISCONDUCT, AGGRESSIVE SALES PRACTICES
AND POLICIES AND LACK OF COMPLIANCE AND OVERSIGHT

66. The foregoing dissipation would not have been possible in the absence of WFB’s continuing
willful misconduct and aggressive practices and policies in relation to Plaintiff, Kuntz, and the
public at large in multiple respects.

67. Defendants have been subject to multiple actions that demonstrate a pattern and practice and
company culture of uniformly misrepresenting and/or repudiating their contractual and/or legal
obligations and remaining willfully ignorant of improper conduct in order to earn commissions.
Defendants have historically embarked upon a scheme to fraudulently open bank accounts on behalf
of existing or new customers in order to gamer excess profits through a variety of fees charged to
and costs imposed on these accounts, including those that were opened and held by fictitious entities,
without reasonable care or due diligence, and skirting federal regulations and rules.

68. The Bank has instituted, and continues to maintain, highly-aggressive sales policies designed
to incentivize its employees and others directly or indirectly working with the Bank to engage in
improper conduct or ignore improper conduct related to the opening illegitimate accounts.

69. On or about September 8, 2016, the Consumer Financial Protection Bureau (hereafter
“CFPB”) announced the assessment of a $185 million fine and a $5 million restitution fund against
WEB for engaging in ploys and incomplete, false, and/or misleading information to fraudulently
create unauthorized “fake” accounts. According to the CFPB, thousands of Respondent’s employees
engaged in improper sales practices to satisfy sales goals and earn financial rewards under WFB’s
incentive-compensation program, with WEB terminating roughly 5,300 employees for such practices

during the applicable period. According to WFB’s own analysis, it concluded that its employees

14

 

 

COMPLAINT

 
Oo wo -~l

10
1]
12
13
14
15
16
17
18
19

21
22
23
24

26
27
28

 

Case 4:20-cv-01926-KAW Document.1-1 Filed 03/18/20 Page 15 of 29

opened 1,534,280 deposit accounts that may not have been authorized and that may have been
funded through simulated funding, or transferring funds from consumers’ existing accounts without
their knowledge or consent.

70. S&S is informed and believes and thereupon alleges that Defendant WEB utilized such
reprehensible tactics, as described herein, on a regular basis with members of the public, including
Kuntz and his business account, that foreseeably caused the losses alleged in this Complaint.

71. On September 13, 2016, while being interviewed on a CNBC cable television show, the |
former CEO and Chairman of WBC publicly admitted liability for the failings of WFB and its
employees to adhere to its policies and requirements of conducting business in a legal way. The
interview 1s available at http://www.cnbc.com/2016/09/18/wells-fargo-ceo-john-stumpf-talks-with-
cnbes-cramer-im-accountable. html. Therein, the former CEO and Chairman disclosed that a former
audit, from 2011 to 2015, identified approximately 2 million accounts that the auditors could not
determine whether the accounts were authorized or unauthorized.

72. In September 2016, WFB discloses that it fired approximately 5,300 employees over a few
years for opening phony accounts that earned WFB unwarranted fees and allowed its employees to
boost their sales figures and make more money. The foregoing behavior indicates a culture of willful
ignorance and disregard of applicable banking regulations in exchange for commissions.

73. On September 29, 2016, in testimony before the House Financial Services Committee, then-
CEO John Stumpf stated that he is “fully accountable for all unethical sales practices in our retail
banking business” and acknowledged his failure for “not doing more sooner to address the causes of
this unacceptable activity.” While responsibility most surely does not lie with John Stumpf alone, he
rightfully acknowledged that he made significant mistakes and helped create the culture that resulted
in sales practice abuses.

74. On November 18, 2016, the Office of the Comptroller of the Currency (“OCC”) revoked
provisions of certain consent orders that provided WFB relief from specific requirements and
limitations regarding rules, policies, and procedures for corporate activities, OCC approval of
changes in directors and senior executive officers, and golden parachute payments, whereby WFB is

required to provide prior written notice to the OCC of changes in directors and senior executive

15

 

 

COMPLAINT

 
bo

Oo Oo ss D

EVANS & KOR, rc

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 16 of 29

officers.

75. On December 13, 2016, the Federal Reserve Board (“FRB”) and Federal Deposit Insurance
Corporation (“FDIC”) notified WFB that they had jointly determined that WFB’s 2016 resolution
plan submission did not adequately remedy two of the three deficiencies previously identified by the
FRB and FDIC in its 2015 resolution plan. Rules adopted by the FRB and the FDIC under the Dodd-
Frank Act require large financial institutions, including WFB, to prepare and periodically revise
resolution plans, so-called “living-wills”, that would facilitate their resolution in the event of
material distress or failure. As a result, the FRB and FDIC imposed restrictions on WEB’s growth
and operations preventing it from establishing any foreign bank or foreign branch and from
acquiring any nonbank subsidiary until the deficiencies are remedied and WFB implemented actions
to limit the size of its nonbank and broker-dealer assets to levels in place as of September 30, 2016.
The deficiencies existed until the FRB and FDIC announced on December 19, 2017 that WFB’s
resolution plan submission plan no longer contained deficiencies, but nonetheless, still contained a
certain specific shortcoming, which avoided the potential forced divestiture of certain assets or
operations.

76. In March 2017, the OCC downgraded WFB’s Community Reinvestment Act (CRA) rating
to “needs to improve,” from “outstanding” due to WFB’s previously issued regulatory consent
orders, including those covering its discriminatory and illegal credit practices, including the fake
accounts scandal, which imposes regulatory restrictions and limitations on certain of its nonbank
activities and such rating is a consideration by regulators in reviewing applications to establish bank
branches and approving proposed bank mergers and acquisitions.

77. In April 2017, the Sales Practices Investigation Report (SPIR) issued by WFB reveals that
the bank’s board of directors and bank executives knew of many of the issues underlying the fake
accounts scandal as far back as 2002 but did not take corrective action and did not fully disclose the
issues until September 2016. The report found that: (1) WFB’s “sales culture and performance
management system, which, when combined with aggressive sales management, created pressure on
employees to sell unwanted or unneeded products to customers and, in some cases, to open

unauthorized accounts[;]” (2) “[c]orporate control functions were constrained by the decentralized

16

 

 

COMPLAINT

 
bo

oOo fo IT DH

EVANS & KOB, n:

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 17 of 29

organizational structure and a culture of substantial deference to the business units[;]” (3) sales
practice risks were not timely disclosed to the Board and then “management reports did not
accurately convey the scope of the problem.”

78. On February 2, 2018, pursuant to a consent order with the FRB, WFB’s growth is restricted
until it improves the Board’s governance oversight and WFB’s compliance and operational risk
management. Further, the consent order requires third-party reviews related to the adoption and
implementation of such improvement plans. Until such third-party reviews are complete and the
plans are approved and implemented to the satisfaction of the FRB, WFB’s total consolidated assets
will be limited to the level as of December 31, 2017. Further, once the asset limitation is removed, a
second third-party review must be conducted to assess the efficacy and sustainability of the
improvements.

79. On April 20, 2018, WFB entered into consent orders with the CFPB and the OCC regarding
compliance risk management program, automobile collateral protection insurance policies and
mortgage interest rate lock extensions, whereby WFC agreed to pay an aggregate $1 billion in civil
money penalties to resolve matters. WFC also submitted to the CFPB and OCC an enterprise-wide
compliance risk management plan and a plan to enhance the WFC’s internal audit program.

80. Due to the systematic failures, the Bank has maintained large scale executive turnover and
had three different executive officers overseeing WFC over the last three years, yet on information
and belief, still has yet to substantially correct such systematic failures that assisted in the fraudulent
activity.

FIRST CAUSE OF ACTION
(Negligence)
(All Defendants)

81. S&S incorporates and realleges the allegations set forth in paragraphs 1 through 80 of this
Complaint as though fully set forth herein.

82. WEB owed a duty of reasonable care in conducting all of its banking transactions.

83. WFB owed duties to S&S, its customer, to take reasonable steps to prevent it from suffering

foreseeable harm.

17

 

 

COMPLAINT

 
bo

Oo Co sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23

re
ft

Ww
wa

27
28

EVANS & KOR,

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 18 of 29

84. Banks such as WFB are required by federal law to know their customers and understand their
banking activities and conduct. They must supervise their customers’ accounts and engage in due
diligence both at the outset of the relationship and continuously during the relationship with the
customer.

85. Pursuant to applicable banking regulations, a bank is required to collect and maintain
information conceming its customers. The bank must maintain procedures that allow it to “form a
reasonable belief that it knows the true identity of each customer.” 31 CFR § 1020.220(a)(1).

86. To discharge its duties, the bank is required to collect information about the holder of each
account. 3] C.F.R. § 1020.220(a)(2). When a corporate entity rather than an individual opens an
account, the bank must obtain information about the individuals with authority or control over the
account. 31 CFR § 1020.220(a)(2)(i1)(C). |

87. Pursuant to the applicable federal rules and regulations, the bank must develop, administer,
and maintain a program that ensures and monitors the bank’s compliance with the Bank Secrecy Act
(“BSA”), 12 C.F.R. § 21.21, including regulations broadening its anti-money Jaundering provisions.
The BSA requires the Bank to develop, administer, and maintain a program to ensure compliance.
The program must be approved by the Bank’s board of directors and noted in the board meeting
minutes, It must: (1) provide for a system of internal controls to ensure ongoing BSA compliance,
(2) provide for independent testing of the bank's compliance, (3) designate an individual for daily
coordination and monitoring for compliance, and (4) provide training for appropriate personnel.

88. Under the applicable rules and regulations, the Bank must also develop a customer due
diligence program that assists the bank in predicting the types of transactions, dollar volume, and
transaction volume each customer ts likely to conduct, and which provides the bank with a way to
identify unusual or suspicious transactions for each customer. A bank’s customer due diligence
program allows it to maintain an awareness of the unique financial activity of its customers and the
ability to predict the type and frequency of transactions in which its customers are likely to engage.

89. Customer due diligence programs should be tailored to the risk presented by individual
customers, such that the higher the risk presented, the more attention is paid. Where a customer is

determined to be high risk, banks should gather additional information about the customer and

18

 

 

COMPLAINT

 
ho

Oo Co -~]

10
1]
12
13
14
15
16

EVANS & KOR, rc

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 19 of 29

accounts, including determinin e (1) purpose of the account; (2) source of funds; (3) proximity of
customer's residence to the bank; and (4) explanations for changes in account activity.

90. The FDIC rules and regulations require banks to identify a BSA compliance officer who is a
senior bank official responsible for coordinating and monitoring compliance with the BSA. FDIC
Rules & Regulations § 326.8. The compliance officer must designate an individual at each office or
branch to monitor the bank’s day-to-day compliance with the BSA.

91. The Federal Financial Institutions Examination Council (“FFIEC”) was established by the
federal government in 1979 to prescribe uniform principles, standards, and report forms to promote
uniformity in the supervision of financial institutions. The FFIEC’s Bank Secrecy Act Anti-Money
Laundering Manual contains an overview of BSA and anti-money laundering compliance program
requirements, risks and risk management expectations, industry sound practices, and examination
procedures. The FFIEC Manual is based on BSA laws and regulations and BSA and anti-money
laundering directives issued by federal banking agencies such as the Federal Reserve, Federal
Deposit Insurance Corporation (FDIC) and the office of the Comptroller of Currency. See FFIEC
BSA/AML Examination Manual, p. 1 and Appendix A (2014), available at
https://www. ffiec.gov/bsa_aml_ infobase/docunents/bsa_anu_man_2014.pdf.

92. Customer due diligence polices, procedures, and processes are the “cornerstone of a strong
BSA/AML compliance program.” FFIEC BSA/AML Examinations Manual, p. 56. The objective of
customer due diligence is to “enable the bank to predict with relative certainty the types of
transactions in which a customer is likely to engage.” /d. An adequate customer due diligence
program should “assist the bank in determining which transactions are potentially suspicious.” Jd.

93. A bank’s customer due diligence (“CDD”) processes, “should include . . . ongoing due
diligence of the customer base,” id., and “ongoing process[es] . . . to ensure account profiles are
current... .,” id. at p. 58.

94, Banks must also ensure that their employees follow BSA guidelines. Banks make compliance
a condition of employment and incorporate compliance with the BSA and its implementing
regulations into job descriptions and performance evaluations. Banks are therefore required to train

all personnel whose duties may require knowledge of the BSA on that statute’s requirements.

19

 

 

COMPLAINT

 
to

10
1]
12
13
14
15
16
17

(8) EVANS & KOB, n:

101. WEB breached each of the foregoing duties. .

102. S&S suffered damages as a direct and foreseeable result of WFB’s breach of its duties
to S&S.

103. S&S is entitled to damages as a result of this harm in an amount to be proven at trial

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 20 of 29

95. Banks and their personnel must be able to identify and take appropriate action once put on
notice of any of a series of money laundering “red flags” set forth in the FFIEC BSA/AML
Examination Manual. These red flags include: (1) repetitive or unusual fund transfer activity; (2)
fund transfers sent or received from the same person to or from different accounts; (3) transactions
inconsistent with the account holder's business; (4) transfers of funds among related accounts; (5)
depositing of funds mto several accounts that are later consolidated into a single master account; (6)
large fund transfers sent in round dollar amounts; (7) multiple accounts established in various
corporate names that lack sufficient business purpose to justify the account complexities; (8)
multiple high-value payments or transfers between shell companies without a legitimate business
purpose; (9) payments unconnected to legitimate contracts or revenue sources; (10) fund transfers
containing limited content or related party information; (11) transacting businesses sharing the same
address, and (12) an unusually large number of persons or entities receiving fund transfers from one
company.

96. Once WEB became aware of the suspicious circumstances surrounding Kuntz’s account and
the subsequent transfers, WFB owed to S&S a duty of reasonable inquiry to investigate the transfers
and take reasonable measures to prevent them.

97: WFB owed S&S a duty to report the suspicious activity.

98. Once WFB began to investigate the suspicious activities surrounding the wire transfers, it
had a duty to reasonably and diligently conduct the investigation.

99. WFB owed a duty not to process wire transfers that were incomplete or otherwise deficient.

100. °  Uponnotice of the fraud, WFB had a duty of care to take reasonable measures to

assist S&S and not to intentionally drag its feet and attempt to extort a release of liability from S&S.

which shall be no less than $1,000,000.

20

 

 

COMPLAINT

 
= to

~~ DD tw

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

25
26
27
28

EVANS & KOR,

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 21 of 29

SECOND CAUSE OF ACTION
(Breach of Contract and/or Covenant of Good Faith and Fair Dealing)
(All Defendants)

104. S&S incorporates and realleges the allegations set forth in paragraphs | through 103
of this Complaint as though fully set forth herein.

105. WEB had a contract with S&S and with Kuntz and/or one or more entities
purportedly owned or operated by him. The contract is in the sole possession of Defendants.

106. The wire transfer instructions also constituted a contract with WFB.

107. Upon information and belief, WFB breached the terms of and/or the covenant of good|
faith and-fair dealing implied within the foregoing contracts. |

108. S&S was damaged as a result of those breaches and is, therefore, entitled to damages
in an amount to be determined at trial in an amount of no less than $1,000,000.

THIRD CAUSE OF ACTION
(Aiding and Abetting Conversion)
(All Defendants)

109. S&S incorporates and realleges the allegations set forth in paragraphs | through 108
of this Complaint as though fully set forth herein.

110. Kuntz and others defrauded S&S and converted funds from it.

I1l. The Bank knew that S&S each owned the money that they wire transferred for their
own benefit to the Fraudulent Account.

112. The Bank knew that Kuntz and the Hacker, with use of the Fraudulent Account at
WEB, wrongfully interfered with S&S’s right to their money by wire transferring S&S’s money to
third party accounts, both domestically and overseas accounts in bank secrecy havens.

113, The Bank substantially assisted Kuntz and the Hacker in its conversion of S&S’s
money by approving and conducting the wire transfers of the money to third party accounts, both
domestically and overseas accounts in bank secrecy havens.

114, As a direct and proximate result of the Bank’s aiding and abetting Kuntz and the

Hacker’s conversion, S&S has suffered compensable damages.

21

 

 

COMPLAINT

 
ba

27
28

G9) Evans & KOR, ec

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 22 of 29

FOURTH CAUSE OF ACTION
(Aiding and Abetting Fraud)
(All Defendants)

LIS. S&S incorporates and realleges the allegations set forth in paragraphs | through 114
of this Complaint as though fully set forth herein.

116. Kuntz and the Hacker induced S&S to transfer money to them by fraudulently
representing that they were S&S’s vendor and providing false information about where the payments
to the vendor should be sent.

117. Kuntz and others then took possession of S&S’s funds without legal right to do so
and have failed and refused to return them to S&S.

118. Upon information and belief, WFB aided and abetted the foregoing conversion and
fraud when it rendered substantial assistance to Kuntz and continued to process wire transfers after it
became aware of circumstances that suggested that the bank account was being used for fraudulent
purposes.

119, The Bank knew that rather than use the money to pay the vendor, Kuntz and the
Hacker wire transferred the money to third party accounts, both domestically and oversees accounts
in bank secrecy havens.

120. As a direct and proximate result of the Bank’s aiding and abetting Kuntz and the
Hacker, as a result of WFB’s assistance through the Fraudulent Account, S&S suffered compensable
damages was damaged as a result of WEB’s assistance to Kuntz in an amount to be determined at
trial of no less than $1,000,000.

FIFTH CAUSE OF ACTION
(Unjust Enrichment/Constructive Trust)
(All Defendants)

121. S&S incorporates and realleges the allegations set forth in paragraphs 1 through 120
of this Complaint as though fully set forth herein.

122. WEB received a benefit in the form of bank fees for processing the wire transfers that

it knew or should have known were fraudulent.

22

 

 

COMPLAINT

 
27

28

Gx) EVANS & KOR, ns:

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 23 of 29

123. It would be unjust to allow WFB to retain such benefit under the circumstances in
which it was received.

124. Accordingly, the amount of the benefit WFB received in connection with the
fraudulent accounts and wire transfers should be disgorged in an amount to determined at trial.

128. Additionally, a constructive trust should be placed over any funds held in any
accounts at WFB by Kuntz or any of the persons who conspired with him.

SIXTH CAUSE OF ACTION
Violation of California Business & Professions Code Section 17200 et seq.
(All Defendants)

126. S&S incorporates and realleges the allegations set forth in paragraphs | through 125
of this Complaint as though fully set forth herein.

127. Section 17200 of the California Business & Profession Code prohibits unfair
competition by prohibiting any “unlawful, unfair or fraudulent business acts or practice...”

128. S&S and similarly situated members of the public have been injured as a direct and
proximate result of Kuntz and the Hacker’s unfair, unlawful and/or fraudulent business practices as
alleged above, and the Bank’s aiding and abetting thereof, and these proceedings are instituted
pursuant to section 17203 and 17204 of the California Business and Professions Code, to obtain
relief from Defendants’ business acts and practices that violate the Unfair Competition Act.

129. Defendants’ conduct, as alleged herein, violates the Unfair Competition Act. The
business acts and practices of Defendants constituted and constitutes a common continuous and
continuing course of conduct of unfair competition by means of unfair, unlawful and/or fraudulent
business acts or practices within the meaning of the Unfair Competition Act including, but in no way
limited to, the following:

a. Wire transferring S&S’s money to third party accounts, both domestically and
overseas accounts in bank secrecy havens;

b. WEB ignoring the fact that its customer made sudden large transactions and had no
record of past or present experience thereof — a “red flag” accounting to the “Money

Laundering — A Banker’s Guide to Avoiding Problems[;]”

23

 

 

COMPLAINT

 
co Oo Ceo ~

EVANS & KOB, rc

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 24 of 29

c. WFB ignoring the fact that its customer has wire transfer activity to a financial

secrecy haven or high risk geographic location without an apparent business reason —
- a“red flag” accounting to the “Money Laundering — A Banker’s Guide to Avoiding
Problems[;]”

d. WEB ignoring the fact that its customer had wire activity that 1s unexplained,
repetitive and shows unusual patterns — a “red flag” accounting to the “Money
Laundering — A Banker’s Guide to Avoiding Problems[;]”

e. WEB ignoring the fact that its customer had minimal prior activity and then made
deposits and immediate requests for wire transfers — Money Laundering Red Flag per
the FFIEC;

f. WEB ignoring the fact that its customer maintained tts account with high volume
activity, which carried a historically low balance — a “red flag” accounting to the
“Money Laundering — A Banker’s Guide to Avoiding Problems[;]”

g. WFB ignoring the fact that its customer used the account as a temporary repository of
funds — Money Launderin g Red Flag per the FFIEC; and

h. WEB ignoring the fact that there was a large volume of wire transfers deposited into
its customer account when the nature of the account holder’s business would not
appear to justify such activity — a “red flag” accounting to the “Money Laundering —
A Banker’s Guide to Avoiding Problems[.]”

130. Defendants’ acts, omissions, misrepresentations, practices, and non-disclosures, as
alleged herein, constituted and constitute unfair, unlawful and/or fraudulent business practices within
the meaning of California Business & Professions Code, section 17200 et. seq.

131. S&S is entitled to relief, including full restitution and/or disgorgement of all
revenues, earnings, profits, compensation and benefits which may have been obtained by Defendants
as a result of such business acts or practices and enjoining Defendants to cease and design from
engaging in the practices described herein.

. 132. To prevent unjust enrichment pursuant to the California Business & Professions

Code, Defendants should be required to place all disgorged illegal gains and profits in a constructive

24

 

 

 

COMPLAINT

 
bo

~~

10
Il
12
13

(ex) Evans & KOR, m:

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 25 of 29

trust to be established by the court for the purposes of making full restitution to all injured parties.
Iv. JURY TRIAL DEMAND |

Plaintiff demand trial by jury with respect to all counts set forth herein and all issues raised
hereby.
V. PRAYER FOR RELIEF

WHEREFORE, S&S prays for judgment against the Defendants, and each of them, as
follows:

On the First Cause of Action
(Negligence)

1. For compensatory and consequential damages of not less than $1,000,000;

N

For lost income;

ad

For attorneys’ fees;
4. For costs of suit incurred herein;
5. For interest on any and all damages, fees and costs, at the legal rate from and after the date
they were incurred; and
6. For such other and further relief as proper.
| On the Second Cause of Action
(Breach of Contract)

|. For compensatory and consequential damages of not less than $1,000,000;

No

For lost income;
_ 3. For attorneys’ fees;
4. For costs of suit incurred herein;
5. For interest on any and all damages, fees and costs, at the legal rate from and after the date
they were incurred; and
6. For such other and further relief as proper.
On the Third Cause of Action
(Aiding and Abetting Conversion)

1. For compensatory and consequential damages of not less than $1,000,000;

25

 

 

COMPLAINT

 
10
1]
12

14
15
16
17
18
19

21
22
23
24

26
27

28

(eK) EVANS & KOR, «:

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 26 of 29

had

tN

Rw

in

For lost income;
For punitive damages;

For attorneys’ fees;

. For costs of suit incurred herein;

For interest on any and all damages, fees and costs, at the legal rate from and after the date
they were incurred; and
For such other and further relief as proper.
On the Fourth Cause of Action
(Aiding and Abetting Conversion)
For compensatory and consequential damages of not less than $1,000,000;
For lost income;
For punitive damages;
For attorneys’ fees;
For costs of suit incurred herein;
For interest on any and all damages, fees and costs, at the legal rate from and after the date
they were incurred; and
For such other and further relief as proper.
On the Fifth Cause of Action
(Unjust Enrichment/Constructive Trust)
For an order of this Court avoiding the described payments, fees and transfers;
For an attachment in favor of Plaintiff on all assets transferred under the payments, fees and
transfers described, and on all proceeds of those assets; |
For damages in an amount to be determined at trial;
For lost income;
For attorney's fees;
For costs of suit incurred; and

For such other and further relief as proper.

26

 

 

» COMPLAINT

 
 

 

 

Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 27 of 29
] On the Sixth Cause of Action
2 (Violation of California Business & Professions Code Section 17200 et seq.)
3 1. For an order of this Court avoiding the described payments, fees and transfers;
4 2. For an attachment in favor of Plaintiff on all assets transferred under the payments, fees and
5 transfers described, and on all proceeds of those assets;
6 3. For damages in an amount to be determined at trial;
7 4. For lost income;
8 5. For attorney’s fees;
9 6. For costs of suit incurred; and
10 7. For such other and further relief as proper.
1]
12 || Dated: October 28, 2019 Respectfully submitted,
13 EVANS & KOB, PC
14
Brett G. Evans
16 Attorneys for Plaintiff S&S Worldwide, Inc.
17
18
19
20
21
22
23
24
25
26
27
28
GQ) bens 6 ton « COMPLAINT

 

 
Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 28 of 29
CM-010

 

ATTORNEY OR PARTY WITHOUT AT TTY ‘Name, State Bar number, and address): FOR COURT USE ONLY

-— Brett G. Evans (Bar No. 2442]
Evans & Kob, PC

155 N: Riverview St., Suite 304 NO SUMMONS ISSUED
Anaheim, California 92808
Teceprone No: (657) 210-21 14 raxno: (888) 956-7890 H LL x D
ATTORNEY FOR (name Plaintiff S&S Worldwide, Inc. San Francisco County Superlor Court
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Francisco

street aopress: 400 McAllister St.
MAILING ADDRESS: OCT 29 2019

cityanozipcone: San Francisco, CA 94102

arancy name: Clvic Center Courthouse CLERK OF THE ¢ OURT
CASE NAME: : BY:

 

 

 

 

 

S&S Worldwide, Inc. v Wells Fargo Bank, NA et al. ————"__ Deputy Clork
CIVIL CASE COVER SHEET Complex Case Designation “GRE = 19-580355
Unlimited {_] Limited J soi
(Amount (Amount Counter Joinder
demanded demanded is Filed with first appearance by defendant Jue
exceeds $25,000) $25,000 or less) (Cal. Rules of Court, rule 3.402) DEPT:

 

 

 

Items 1-6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:

Auto Tort Contract Provisionally Complex Civil Litigation
Auto (22) Breach of contract/warranty (06) (Cal. Rules of Court, rules 3.400-3.403)

Uninsured motorist (46) Rule 3.740 collections (09) Antitrust/Trade regulation (03)
Other P/PD/WD (Personal Injury/Property Other collections (09) Construction defect (10)
Damage/Wrongful Death) Tort Insurance coverage (18) Mass tort (40)

Asbestos (04) Other contract (37) Securities litigation (28)
Product liability (24) Real Property Environmental/Toxic tort (30)

 

OO000
WOOO

 

 

Medical malpractice (45) [_] Eminent domain/inverse Insurance coverage claims arising from the
Other PUPD/WD (23) condemnation (14) above listed provisionally cornplex case
[__] Wrongful eviction (33 types (41)
Non-PI/PD/WD (Other) Tort rongful eviction (33)
YZ Business tort/unfair business practice (07) [J other reat property (26) Enforcement of Judgment
[i Civil rights (08) Unlawful Detainer i Enforcement of judgment (20)
| Defamation (13) L_] commercial (31) Miscellaneous Civi] Complaint
[| Fraud (16) [__] Residential (32) [_] rico 7)
[__] intellectual property (19) LJ Drugs (38) [1] other complaint (not specified above) (42)
L_] Professional negligence (25) Judicial Review Miscellaneous Civil Petition
LJ other non-P/PDWD tort (35) [_] Asset forfeiture (05) Partnership and corporate governance (21)
Employment i Petition re: arbitration award (11) C__] Other petition (not specified above) (43)
Wrongful termination (36) [] Writ of mandate (02)
[__] Other employment (15) [] Other judicial review (39)

 

 

2. This case || is Lv] isnot complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
factors requiring exceptional judicial management:

 

 

 

a. CJ Large number of separately represented parties d. LC) Large number of witnesses
b. _] Extensive motion practice raising difficult or novel _e. L_] Coordination with related actions pending in one or more courts
issues that will be time-consuming to resolve in other counties, states, or countries, or in a federal court:

c. | Substantial amount of documentary evidence f. Cc] Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. LY] monetary b. LY ] nonmonetary; declaratory or injunctive relief, cf. |; ame
4. Number of causes of action (specify): 6 . 4 a
5. This case Ci is ral isnot aclass action suit. :
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015,)" = = LE! GAL -. OL
Date: October 28, 2019 Lip dd 1 $a?
Brett G. Evans > _

(TYPE OR PRINT NAME) (SIGNATURE OF PARTY OR ATIORNEY FOR PARTY)
NOTICE

Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
in sanctions.

® File this cover sheet in addition to any cover sheet required by local court rule.

® lf this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
other parties to the action or proceeding.

e Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes ony a ora

Fornn Adopted for Mandatery Use Cal Rules of Court, rules 2.39, 3.220, 3.400-3.403, 3.740;
yeeiet Counc es Califom'a CIVIL CASE COVER SHEET Gal, Standards of Judicial Administ:ation, sid. 3.10
OM-O16 [Rev. July 1, 2007] wavy courtinfa.ca.aev

 

 

 
Case 4:20-cv-01926-KAW Document 1-1 Filed 03/18/20 Page 29 of 29

CM-010
INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET

To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must complete
and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile statistics
about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check one box for
the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1, check the
more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action. To assist you
in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover sheet must be
filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party, its counsel, or
both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.

To Parties in Rule 3.740 ColJections Cases. A “collections case” under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of attachment.
The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections case
will be subject to the requirements for service and obtaining a judgment in rule 3.740,

To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the case
is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by completing
the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the complaint
on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the plaintiff's
designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that the case

is complex.

Auto Tort
Auto (22)-Personal Injury/Property
Damage/Wrongful Death
Uninsured Motorist (46) (if the
case involves an uninsured
motorist claim subject to
arbitration, check this item
instead of Auto)
Other PI/PD/WD (Personal Injury/
Property Damage/Wrongful Death)
Tort

Asbestos (04)

Asbestos Property Damage
Asbestos Personal Injury/
Wrongful Death
Product Liability (not asbestos or

toxic/environmental) (24)

Medical Malpractice (45)

Medical Malpractice—
Physicians & Surgeons

Other Professional Health Care
Malpractice

Other PI/PD;AWD (23)

Premises Liability (e.g., slip

and fall)

Intentional Bodily Injury/PDAVD
(e.g., assault, vandalism)

Intentional Infliction of
Emotional Distress

Negligent Infliction of
Emotional Distress

Other PI/PDAVD

Non-Pl/PD/WD (Other) Tort

Business Tort/Unfair Business
Practice (07)

Civil Rights (e.g., discrimination,
false arrest) (not civil
harassment) (08)

Defamation (e.g., slander, libel)
(13)

Fraud (16)

Intellectual Property (19)

Professional Negligence (25)
Legal Malpractice
Other Professional Malpractice

(not medical or legal)

Other Non-Pl/PDAWD Tort (35)

Employment

Wrongful Termination (36) Other

Employrnent (15)

CASE TYPES AND EXAMPLES
Contract
Breach of Contract/Warranty (06)
Breach of Rental/Lease
Contract (not unlawful detainer
or wrongful eviction)
Contract/Warranty Breach—Seller
Plaintiff (not fraud or negligence)
Negligent Breach of Contract/
Warranty
Other Breach of Contract/Warranty

Collections (e.g., money owed, open
book accounts) (09)

Collection Case—Seller Plaintiff
Other Promissory Note/Collections
Case

Insurance Coverage (not provisionally
complex) (18)

Auto Subrogation
Other Coverage

Other Contract (37)
Contractual Fraud
Other Contract Dispute

Real Property

Eminent Domain/Inverse
Condemnation (14)

Wrongful Eviction (33)

Other Real Property (e.g., quiet title) (26)
Writ of Possession of Real Property
Mortgage Foreclosure
Quiet Title
‘Other Real Property (not eminent
domain, landlord/tenant, or
foreclosure)

Unlawful Detainer

Commercial (31)

Residential (32)

Drugs (38) (if the case involves illegal
drugs. check this item; otherwise,
report as Commercial or Residential)

Judicial Review

Asset Forfeiture (05)

Petition Re: Arbitration Award (11)

Writ of Mandate (02)
Writ-Administrative Mandamus
Writ-Mandamus on Limited Court

Case Matter
Writ-Other Limited Court Case
Review

Other Judicial Review (39)

Review of Health Officer Order
Notice of Appeal—Labor
Commissioner Appeals

Provisionally Complex Civil Litigation (Cal.
Rules of Court Rules 3.400-3.403)
Antitrust/Trade Regulation (03)
Construction Defect (10)
Claims Involving Mass Tort (40)
Securities Litigation (28)
Environmental/Toxic Tort (30)
Insurance Coverage Claims
(arising from provisionally complex
case type listed above) (41)
Enforcement of Judgment
Enforcement of Judgment (20)
Abstract of Judgment (Out of
County)
Confession of Judgment (non-
domestic relations)
Sister State Judgment
Administrative Agency Award
(not unpaid faxes)
Petition/Certification of Entry of
Judgment on Unpaid Taxes
Other Enforcement of Judgment
Case
Miscellaneous Givil Complaint
RICO (27)
Other Complaint (not specified
above) (42)
Declaratory Relief Only
Injunctive Relief Only (non-
harassment)
Mechanics Lien
Other Commercial Complaint
Case (non-tort/non-complex)
Other Civil Complaint
(non-tort/non-complex)
Miscellaneous Civil Petition
Partnership and Corporate
Governance (21)
Other Petition (not specified
above) (43)
Civil Harassment
Workplace Violence
Elder/Dependent Adult
Abuse
Election Contest
Petition for Name Change
Petition for Relief Fromm Late
Claim
Other Civil Petition

 

CM-010 [Rev July 7, 2007}

CIVIL CASE COVER SHEET

Page 2 of Z

 

American LegeiNet, inc.
ve. Forms Workflow.com

 

 

 
